

EXHIBIT 10.4

PURCHASE AND SALE AGREEMENT


BY AND BETWEEN


ASHFORD TRS CORPORATION,
a Delaware corporation,
Ashford TRS VI Corporation,
a Delaware corporation


and
ASHFORD SELECT TRS CORPORATION,
a Delaware corporation




February 18, 2015












--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I BASIC TRANSACTION1
Section 1.1Basic Transaction 1
Section 1.2Consideration 2
Section 1.3Omitted 2
Section 1.4Further Action 2
ARTICLE II CLOSING PROCEDURES3
Section 2.1Conditions to Closing 3
Section 2.2Documents to be Delivered at Closing 4
Section 2.3Termination of the Offering 5
Section 2.4Effect of Termination 5
Section 2.5Closing Costs 6
Section 2.6Tax Withholding 6
ARTICLE III REPRESENTATIONS AND WARRANTIES OF ASHFORD SELECT TRS6
Section 3.1Organization of Ashford Select TRS 6
Section 3.2Authority 6
Section 3.3Noncontravention 6
Section 3.4Ashford Select TRS Litigation 7
Section 3.5Limited Activities 7
Section 3.6No Other Representations and Warranties 7
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS7
Section 4.1Organization of Sellers, Purchased Entities and Subsidiary Entities 7
Section 4.2Authorization of Transaction 7
Section 4.3Authority to Conduct Business 7
Section 4.4Noncontravention 8
Section 4.5No Encumbrances 8
Section 4.6No Other Agreements to Sell 9
Section 4.7Ownership of Operating Leases 9
Section 4.8Compliance with Laws 9
Section 4.9Licenses and Permits 9
Section 4.10Environmental Matters 9
Section 4.11Taxes 10



i



--------------------------------------------------------------------------------




Section 4.12Litigation 10
Section 4.13No Insolvency Proceedings 10
Section 4.14Existing Loans 10
Section 4.15Material Documents 10
Section 4.16No Other Representations and Warranties 11
ARTICLE V COVENANTS11
Section 5.1Covenants of the Sellers 11
Section 5.2Commercially Reasonable Efforts 12
ARTICLE VI TAX MATTERS12
Section 6.1Tax Returns 12
Section 6.2Cooperation 13
Section 6.3Transfer Taxes 13
Section 6.4Tax Contests 14
ARTICLE VII INDEMNITY OBLIGATIONS14
Section 7.1Indemnity 14
Section 7.2Notice of Claims 15
Section 7.3Third Party Claims 16
Section 7.4Procedure for Indemnification 16
Section 7.5Expiration 16
Section 7.6Limitations on Indemnification 17
Section 7.7Exclusive Remedy 17
ARTICLE VIII GENERAL PROVISIONS17
Section 8.1Additional Definitions 17
Section 8.2Tax Agreement 18
Section 8.3Amendment 18
Section 8.4Entire Agreement; Counterparts; Applicable Law 18
Section 8.5Assignability 19
Section 8.6Titles 19
Section 8.7Third Party Beneficiary 19
Section 8.8Severability 19
Section 8.9Equitable Remedies 19
Section 8.10Attorneys’ Fees 19
Section 8.11Notices 19



ii



--------------------------------------------------------------------------------




Section 8.12Computation of Time 20
Section 8.13Survival 20
Section 8.14Time of the Essence 20





iii



--------------------------------------------------------------------------------






List of Schedules and Exhibits
Exhibits
Exhibit A – Property and Ownership Table
Exhibit B - Formation Transactions
Exhibit C - Purchase Price
Exhibit D - List of Subsidiaries Entities
Exhibit E - Form of Assignment and Assumption Agreement
Schedules
Schedule 4.14 – Existing Loans







iv



--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed as of this 18th
day of February, 2015 by and between ASHFORD TRS CORPORATION, a Delaware
corporation (“Ashford TRS”), ASHFORD TRS VI CORPORATION, a Delaware corporation
(“Ashford TRS VI”, and together with Ashford TRS, the “Sellers”) and ASHFORD
SELECT TRS CORPORATION, a Delaware corporation (“Ashford Select TRS”).
WHEREAS, the Sellers own equity interests (the “Equity Interests”) in various
taxable REIT Subsidiaries (the “Purchased Entities”) that are, or directly or
indirectly own entities that are, the lessees under operating leases (the
“Operating Leases”) with respect to the properties (the “Properties”) as more
fully described in Exhibit A;
WHEREAS, each Seller desires to sell its Equity Interests in the Purchased
Entities and Ashford Select TRS desires to acquire the Equity Interests in the
Purchased Entities from the Sellers;
WHEREAS, the transactions contemplated by this Agreement and certain other
structuring transactions to be completed prior to or on the Closing Date as set
forth on Exhibit B (collectively the “Formation Transactions”) are in connection
with a proposed private placement (the “Offering”) of Ashford Hospitality
Select, Inc. Class A common stock.
NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and other terms and the mutual covenants and conditions
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Sellers and Ashford Select TRS
agree as follows:




--------------------------------------------------------------------------------




ARTICLE I
BASIC TRANSACTION
Section 1.1    Basic Transaction.
(a)    Upon and subject to the terms and conditions contained in this Agreement,
at the Closing (as hereinafter defined), the Sellers shall sell, assign, set
over and transfer, absolutely and unconditionally, to Ashford Select TRS all of
such Seller’s right, title and interest in and to the Equity Interests, in each
case, free and clear of all Encumbrances except as set forth in Section 4.5, in
exchange for the consideration set forth in Section 1.2; and Ashford Select TRS
shall accept the applicable assignment by each Seller. From and after the
Closing Date, Ashford Select TRS shall be bound by terms of the applicable
organizational documents governing the respective Purchased Entities and shall
undertake, assume punctually and faithfully perform, pay or discharge when due
and otherwise in accordance with their respective terms, all agreements,
covenants, conditions, obligations and liabilities of each Seller with respect
to the applicable Purchased Entities on or after the Closing Date. The “Closing
Date” shall mean the date on which the Closing occurs, which shall be the same
date as the closing of the Offering, unless otherwise agreed upon by the
parties.
(b)    This Agreement shall serve as notice to the partners, manager, or
members, as the case may be, of each of the Purchased Entities of the transfer
of each Seller’s Equity Interest, and such partners, manager or members, as the
case may be, of each of the applicable Purchased Entities consents to, and
agrees and acknowledges that all requirements and conditions for such transfer
and the admission of Ashford Select TRS as a substituted partner or member have
been satisfied or otherwise waived in accordance with the terms of the
organizational documents governing each Seller’s Equity Interest.
(c)    All of the parties hereto agree that, as a result of the assignments and
assumptions hereunder, for purposes of the organizational documents governing
each Seller’s Equity Interest, Ashford Select TRS shall be a substituted limited
partner or member, as the case may be, of the applicable Purchased Entity.
Section 1.2    Consideration.
(a)    Closing Consideration. At the Closing, and subject to the terms and
subject to the conditions set forth in this Agreement, as consideration for the
sale by each Seller of the Equity Interests, Ashford Select TRS agrees to pay to
the Sellers total consideration of $3,412,000 (the “Purchase Price”), payable in
cash at Closing. Such Purchase Price shall be allocated among each Seller as set
forth in Exhibit C.
(b)    Post-Closing Adjustments. At the Closing, the Sellers will receive a
credit to the Purchase Price in an amount equal to the aggregate net working
capital (i.e., such Seller’s working capital assets less working capital
liabilities of the Properties as of the Closing Date). For a period of six (6)
months following the Closing Date, the parties shall work together in good faith
to true-up the credit provide in this Section 1.2(b).

2



--------------------------------------------------------------------------------




Section 1.3    Omitted
Section 1.4    Further Action. If, at any time after the Closing Date, Ashford
Select TRS shall determine or be advised that any deeds, bills of sale,
assignments (including intellectual property assignments), certificates,
affidavits, consents, assurances or other actions or items are necessary or
desirable to vest, perfect or confirm of record or otherwise transfer the right,
title or interest in or to the Equity Interests sold by the Sellers to Ashford
Select TRS and all rights and privileges associated with the its interest in the
Properties, each Seller shall execute and deliver all such deeds, bills of sale,
assignments (including any intellectual property assignments), certificates,
affidavits, consents, and assurances and take and do all such other actions and
things as may be necessary or desirable to vest, perfect or confirm any and all
right, title and interest in or to the Equity Interests or otherwise to carry
out this Agreement; provided, that no Seller shall be obligated to take any
action or execute any document if the additional actions or documents impose
additional liabilities, obligations, covenants, responsibilities,
representations or warranties of Sellers that are material in nature and are not
contemplated by this Agreement or reasonably inferable by the terms hereof.
ARTICLE II    
CLOSING PROCEDURES
Section 2.1    Conditions to Closing.
(c)    Conditions to Each Party’s Obligations. The obligation of each party to
effect the sale contemplated by this Agreement and to consummate the other
transactions contemplated hereby on the Closing is subject to the satisfaction
or written waiver of the following conditions:
(i)    The closing of the Offering shall have occurred prior to or
simultaneously with the closing of the transactions contemplated hereby.
(ii)    The Formation Transactions shall have been consummated not later than
the Closing Date.
(iii)    All consents and approvals of Governmental Authorities or third
parties, including the waiver of any applicable right of first offer or right of
first refusal with respect to the Equity Interests or any Seller’s, Purchased
Entity’s or Subsidiary Entity’s interest in any of the Properties and any
consent or approval required by any Existing Loan Documents (as hereinafter
defined), necessary for the parties hereto to consummate the transactions
contemplated hereby (except for those the absence of which would not have a
material adverse effect on the ability of any party hereto to consummate the
transactions contemplated by this Agreement) shall have been obtained or waived
in writing.
(iv)    No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
judgment, injunction or other Order (whether temporary, preliminary or
permanent), in any

3



--------------------------------------------------------------------------------




case which is in effect and which prevents or prohibits consummation of any of
the transactions contemplated in this Agreement nor shall any of the same
brought by a Government Authority of competent jurisdiction be pending that
seeks the foregoing.
(d)    Conditions to Obligations of Ashford Select TRS. The obligations of
Ashford Select TRS is further subject to the satisfaction of the following
conditions (any of which may be waived in writing by Ashford Select TRS in whole
or in part):
(i)    Except as would not have a material adverse effect on the business of
Ashford Select TRS, the Purchased Entities or any subsidiary of the Purchased
Entities listed on Exhibit D (each, a “Subsidiary Entity”) or any Property, the
representations and warranties of each Seller contained in this Agreement shall
be true and correct as of the Closing Date (except to the extent that any such
representation or warranty speaks as of an earlier date, in which case it must
be true and correct only as of such earlier date). This Section 2.1(b)(i) shall
in no way limit, and shall be subject to, the provisions of Section 7.1.
(ii)    The Sellers shall have executed and delivered each of the closing
documents identified in Section 2.2(a) to Ashford Select TRS, along with any
other agreements or instruments reasonably necessary to consummate the
contribution of the Equity Interests to Ashford Select TRS (collectively, the
“Seller Closing Documents”).
(e)    Conditions to the Obligations of the Sellers. The obligations of each
Seller are further subject to the satisfaction of the following conditions (any
of which may be waived in writing by the Sellers in whole or in part):
(i)    Except as would not have a material adverse effect on the business of the
Sellers, the representations and warranties of Ashford Select TRS contained in
this Agreement shall be true and correct as of the Closing Date (except to the
extent that any such representation or warranty speaks as of an earlier date, in
which case it must be true and correct only as of such earlier date).
(ii)    Ashford Select TRS shall have executed and delivered each of the closing
documents identified in Section 2.2(b) to Sellers, along with any other
agreements or instruments reasonably necessary to consummate the transfer of the
Purchase Price to Sellers (collectively, the “Ashford Select Closing
Documents”).
Section 2.2    Documents to be Delivered at Closing.
(a)    Seller Closing Documents. On the Closing Date, each Seller shall execute,
acknowledge where deemed desirable or necessary by Ashford Select TRS, and
deliver to Ashford Select TRS, in addition to any other documents mentioned
elsewhere herein, the following Seller Closing Documents:

4



--------------------------------------------------------------------------------




(i)    An assignment, assumption and admission agreement (“Assignment
Agreement”) substantially in the form of Exhibit F attached hereto executed by
the applicable Seller, assigning the Equity Interest of such Purchased Entity
held by such Seller to Ashford Select TRS with each Purchased Entity
acknowledging the admission of Ashford Select TRS as the successor to Seller’s
Equity Interest in such Purchased Entity and further acknowledging the admission
of Ashford Select TRS as a partner or member of such Purchased Entity.
(ii)    A closing certificate which shall be in a form satisfactory to Ashford
Select TRS and which shall reaffirm (subject to Section 2.1(b)(i)), the accuracy
of all representations and warranties in all material respects and the
satisfaction in all material respects of all covenants made by each Seller in
Articles IV and V hereof.
(iii)    A certified copy of all corporate resolutions, consents or partnership
actions authorizing the execution, delivery and performance by Sellers of this
Agreement and the Seller Closing Documents.
(iv)    True, correct and complete copies of all organizational documents of
each Purchased Entity and each Subsidiary Entity.
(v)    An affidavit certifying that no Seller and no Purchased Entity or any
Subsidiary Entity is a “foreign person”, as that term is defined by Section 1445
of the Code.
(vi)    All documents required by any lender, manager or franchisor in
connection with the contribution of the Equity Interests by the Sellers.
(vii)    All leases, management agreements, book and records, service contracts
and other material documents relating to the operation of the Properties.
(viii)    Any other documents reasonably necessary to assign, transfer and
convey the Equity Interests and effectuate the transactions contemplated hereby.
(b)    Ashford Select Closing Documents. On the Closing Date, Ashford Select TRS
shall execute, acknowledge where deemed desirable or necessary by Sellers, and
deliver to Sellers, (or cause to be executed, acknowledged or delivered) in
addition to any other documents mentioned elsewhere herein, the following
Ashford Select Closing Documents:
(v)    A closing certificate which shall be in a form satisfactory to Sellers
and which shall reaffirm (subject to Section 2.1(c)(i)), the accuracy of all
representations and warranties in all material respects and the satisfaction in
all material respects of all covenants made by Ashford Select TRS in Articles
III and V hereof.

5



--------------------------------------------------------------------------------




(vi)    A certified copy of all appropriate corporate resolutions or partnership
actions authorizing the execution, delivery and performance by Ashford Select
TRS of this Agreement and the Ashford Select Closing Documents.
(vii)    An executed counterpart to the Assignment Agreement.
(viii)    All documents required by any lender, manager or franchisor in
connection with the contribution of the Equity Interests.
(ix)    Any other documents reasonably necessary to assign, transfer and convey
the Purchase Price to the Sellers and effectuate the transactions contemplated
hereby.
Section 2.3    Termination of the Offering.
(a)    If at any time the Offering shall terminate, Ashford Select TRS will so
advise the Sellers in writing, whereupon this Agreement shall terminate
effective as of the date such notice is delivered.
Section 2.4    Effect of Termination. In the event of termination of this
Agreement for any reason, all obligations on the part of all parties to this
Agreement shall terminate, except as otherwise provided herein.
Section 2.5    Closing Costs. Ashford Select TRS shall pay and/or reimburse the
Sellers for all of the closing costs, third party fees and third party expenses,
including, but not limited to, banking fees, accounting fees, legal fees,
assumption fees, transfer taxes and any other costs and expenses of the Sellers
arising from the contribution of the Equity Interests pursuant to this Agreement
(collectively, “Closing Costs”), excluding any income Tax liability incurred by
the Sellers in connection therewith.
Section 2.6    Tax Withholding. Ashford Select TRS shall be entitled to deduct
and withhold, from the Purchase Price payable pursuant to this Agreement to
Sellers, such amounts as Ashford Select TRS is required to deduct and withhold
with respect to the making of such payment under the Code or any provision of
state, local or foreign Tax Law. To the extent that amounts are so withheld,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to the applicable Seller.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF ASHFORD SELECT TRS
As a material inducement to Sellers to enter into this Agreement and to
consummate the transactions contemplated hereby, Ashford Select TRS hereby makes
to Sellers each of the representations and warranties set forth in this Article
III.
Section 3.1    Organization of Ashford Select TRS. Ashford Select TRS is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of such entity’s organization.

6



--------------------------------------------------------------------------------




Section 3.2    Authority. Ashford Select TRS has full right, authority, power
and capacity to: (i) enter into this Agreement and each agreement, document and
instrument to be executed and delivered by or on behalf of it pursuant to this
Agreement, including without limitation, the Ashford Select Closing Documents;
and (ii) carry out the transactions contemplated hereby and thereby. This
Agreement and each agreement, document and instrument executed and delivered by
Ashford Select TRS pursuant to this Agreement constitutes, or when executed and
delivered will constitute, the legal, valid and binding obligation of Ashford
Select TRS, each enforceable in accordance with its respective terms.
Section 3.3    Noncontravention. The execution, delivery and performance of this
Agreement and each such agreement, document and instrument by Ashford Select
TRS: (A) does not and will not violate the organizational documents of Ashford
Select TRS; (B) does not and will not violate any foreign, federal, state, local
or other Law applicable to Ashford Select TRS, or require Ashford Select TRS to
obtain any approval, consent or waiver of, or make any filing with, any Person
or authority (governmental or otherwise) that has not been obtained or made (or
will not have been obtained or made on or before the Closing) or which does not
remain in effect; and (C) does not and will not result in a breach of,
constitute a default under, accelerate any obligation under or give rise to a
right of termination of, any indenture or loan or credit agreement or any other
agreement, contract, instrument, mortgage, Lien, lease, permit, authorization,
Order, writ, judgment, injunction, decree, determination or arbitration award to
which Ashford Select TRS is a party or by which the property of Ashford Select
TRS is bound or affected, in the case of each of (A), (B) and (C), in any manner
that challenges or would reasonably be expected to impair the ability of Ashford
Select TRS to execute or deliver or materially perform its obligations under
this Agreement and the documents executed by it pursuant to this Agreement or to
consummate the transactions contemplated hereby or thereby.
Section 3.4    Ashford Select TRS Litigation. There is no action, suit or
proceeding pending or, to the knowledge of Ashford Select TRS, threatened
against Ashford Select TRS, that challenges or would reasonably be expected to
impair the ability of Ashford Select TRS to execute or deliver or materially
perform its obligations under this Agreement and the documents executed by it
pursuant to this Agreement or to consummate the transactions contemplated hereby
or thereby.
Section 3.5    Limited Activities. Except for activities in connection with the
Offering, the Formation Transactions or in the ordinary course of business,
Ashford Select TRS has not engaged in any material business or incurred any
material obligations.
Section 3.6    No Other Representations and Warranties. Other than the
representations and warranties expressly set forth in this Article III, Ashford
Select TRS shall not be deemed to have made any other representation or warranty
in connection with this Agreement or the transactions contemplated hereby.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF SELLERS

7



--------------------------------------------------------------------------------




As a material inducement to Ashford Select TRS to enter into Agreement and to
consummate the transactions contemplated hereby, each Seller hereby makes to
Ashford Select TRS each of the representations and warranties set forth in this
Article IV.
Section 4.1    Organization of Sellers, Purchased Entities and Subsidiary
Entities. Each Seller, each Purchased Entity and each Subsidiary Entity is duly
organized, validly existing and in good standing under the laws of the
respective jurisdiction of such entity’s organization, and is qualified to do
business in each jurisdiction in which the operation of its business makes such
qualification necessary or desirable.
Section 4.2    Authorization of Transaction. Subject to the receipt of
third-party consents (or waivers) as required as a condition to closing pursuant
to Section 2.1(a)(iii), each Seller has full right, authority, power and
capacity to: (i) enter into this Agreement and each agreement, document and
instrument to be executed and delivered by or on behalf of such Seller pursuant
to this Agreement, including, without limitation, the Seller Closing Documents;
(ii) carry out the transactions contemplated hereby and thereby; and (iii)
transfer, sell and deliver the Equity Interests to Ashford Select TRS upon
payment therefor in accordance with this Agreement. This Agreement and each
agreement, document and instrument executed and delivered by or on behalf of
each Seller pursuant to this Agreement constitutes, or when executed and
delivered will constitute, the legal, valid and binding obligation of such
Seller, each enforceable in accordance with its respective terms.
Section 4.3    Authority to Conduct Business. Each Purchased Entity and each
Subsidiary Entity is duly authorized to conduct business and is in good standing
under the laws of each jurisdiction where such qualification is required. Each
Purchased Entity and each Subsidiary Entity has full power and authority and all
licenses, permits, and authorizations necessary to carry on the businesses in
which it is engaged and to own and use the properties owned and used by it.
Sellers have delivered, or have caused to be delivered, to Ashford Select TRS
correct and complete copies of the partnership or limited liability company
agreement, as applicable, of each Purchased Entity and Subsidiary Entity, as
amended to date (each, an “Operating Agreement”). No Purchased Entity or
Subsidiary Entity is in default under or in violation of any provision of its
Operating Agreement.
Section 4.4    Noncontravention. Subject to the receipt of third-party consents
(or waivers) as required as a condition to Closing pursuant to Section
2.1(a)(iii), the execution, delivery and performance of this Agreement and each
additional agreement, document and instrument to be executed and delivered by or
on behalf of each Seller pursuant to this Agreement, including, without
limitation, the Seller Closing Documents: (A) does not and will not violate the
Operating Agreement of any Purchased Entity, Subsidiary Entity or Seller’s
partnership agreement, limited liability agreement or bylaws, as applicable; (B)
does not and will not violate any foreign, federal, state, local or other Law
applicable to any Purchased Entity or Seller, or require any Purchased Entity or
Seller to obtain any approval, consent or waiver of, or make any filing with,
any Person or authority (governmental or otherwise) that has not been obtained
or made or which does not remain in effect; and (C) does not and will not result
in a breach of, constitute a default under, accelerate any obligation under or
give rise to a right of termination of, any indenture or loan or credit
agreement or any other agreement, contract, instrument, mortgage, Lien, lease,
permit, authorization, Order, writ, judgment, injunction, decree, determination
or arbitration award to which any Purchased Entity, Subsidiary

8



--------------------------------------------------------------------------------




Entity or Seller is a party or by which the property of any Purchased Entity,
Subsidiary Entity or Seller is bound or affected, or result in the creation of
any Encumbrance on any Purchased Entity, Subsidiary Entity or the Equity
Interests of any Seller.
Section 4.5    No Encumbrances. As of the Closing Date, each Seller will be the
beneficial and record holder of the applicable Equity Interest in the Purchased
Entities, and indirectly, the Subsidiary Entities, free and clear of any
restrictions on transfer (other than any restrictions under the Securities Act
of 1933, as amended (the “Securities Act”) or the securities laws of any state
(“Blue Sky Laws”)), claim, Lien, pledge, voting agreement, option, charge,
security interest, mortgage, deed of trust, encumbrance, rights of assignment,
purchase rights or other rights of any nature whatsoever of any third party
(collectively, “Encumbrances”) other than Liens created by the Existing Loans,
and as of the Closing Date, will have the full power and authority to convey the
applicable Equity Interest free and clear of any Encumbrances, and upon delivery
of the Assignment Agreement by Seller conveying its Equity Interests and receipt
by Sellers of the Purchase Price as herein provided, Ashford Select TRS will
acquire good and valid title thereto, free and clear of all Encumbrances. The
Sellers own, directly or indirectly, one hundred percent (100%) of the
partnership or membership interests, as applicable, in the respective Purchased
Entities, and Exhibit A is true, correct and complete. All of the Equity
Interests have been duly authorized and validly issued, are fully paid and
non-assessable, and there are no requirements for any additional capital
contributions to any of the Purchased Entities or Subsidiary Entities. No
Purchased Entity has issued any outstanding partnership, LLC membership or other
equity ownership interests and no Purchased Entity has any outstanding options,
warrants, convertible securities, calls, rights, commitments, preemptive rights,
agreements, arrangements or understanding of any character obligating any
Purchased Entity to (i) issue, deliver or sell, or cause to be issued, delivered
or sold, additional equity ownership interests in such Purchased Entity or any
securities or obligations convertible into or exchangeable for ownership
interests in such Purchased Entity; or (ii) grant, extend or enter into any such
option, warrant, convertible security, call, right, commitment, preemptive
right, agreement, arrangement or understanding.
Section 4.6    No Other Agreements to Sell. Each Seller represents that it has
made no agreement with, and will not enter into any agreement with, and has no
obligation (absolute or contingent) to, any other Person or firm to sell,
transfer or in any way encumber the Equity Interests in any Purchased Entity or
to not sell the Equity Interests in any Purchased Entity, or to enter into any
agreement with respect to a sale, transfer or Encumbrance of or put or call
right with respect to the Equity Interest in any Purchased Entity.
Section 4.7    Ownership of Operating Leases. Each Purchased Entity or
Subsidiary Entity, as applicable, is the sole owner of the Operating Lease with
respect to the Property or Properties, as applicable, set forth next to its name
in Exhibit A attached hereto. Each Operating Lease owned by each Purchased
Entity or Subsidiary Entity, as applicable, is free and clear of all
Encumbrances, other than Liens created by the Existing Loans. Each Purchased
Entity or Subsidiary Entity, as applicable, neither owns nor has any interest in
any or liabilities except as relate to the Operating Leases, Properties or
Existing Loans.

9



--------------------------------------------------------------------------------




Section 4.8    Compliance with Laws. Each Purchased Entity and Subsidiary Entity
has conducted its business in compliance with all applicable Laws, except for
such failures that would not, individually or in the aggregate, reasonably be
expected to materially and adversely affect the condition, financial or
otherwise, or the earnings or business affairs of any Purchased Entity,
Subsidiary Entity or any Property.
Section 4.9    Licenses and Permits. Each Purchased Entity and Subsidiary Entity
possesses such certificates, authorities or permits issued by the appropriate
state or federal agencies or bodies necessary to conduct the business conducted
by it except where failure to have any such certificates, authorities or permits
would not have a material adverse effect on such entity. None of the Sellers,
any Purchased Entity or any Subsidiary Entity has received any written notice of
proceedings relating to the revocation or modification or any such certificate,
authority or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling, or finding, would materially and adversely affect
the condition, financial or otherwise, or the earnings or business affairs of
any Purchased Entity, Subsidiary Entity or any Property.
Section 4.10    Environmental Matters. Except for matters disclosed in the most
recent Phase I environmental reports delivered to Ashford Select TRS, (a) to
Sellers’ knowledge, each Seller, each Purchased Entity and each Subsidiary
Entity is in compliance with all Environmental Laws and (b) no Seller, Purchased
Entity or Subsidiary Entity has received any written notice from any
Governmental Authority or third party alleging that any Seller, any Purchased
Entity or any Subsidiary Entity is not in compliance with applicable
Environmental Laws. The representations and warranties contained in this Section
4.10 constitute the sole and exclusive representations and warranties made by
Seller concerning environmental matters.
Section 4.11    Taxes. (i) All Taxes (including, but not limited to, real estate
Taxes due and owing with respect to any personal property Taxes) required to be
paid by each Purchased Entity or Subsidiary Entity on or before the date hereof
have been paid and all Tax Returns required to be filed on or before the date
hereof (taking into account any extensions to file previously received) by or on
behalf of any Purchased Entity or Subsidiary Entity have been timely filed and
such returns were true, correct and complete in all material respects when
filed; and (ii) there is no action, suit or proceeding pending against or
threatened with respect to any Purchased Entity, Subsidiary Entity in respect of
any Tax, nor is any claim for additional Tax asserted by any Purchased Entity or
Subsidiary Entity nor are any federal, state and local income or franchise Tax
Returns of such Purchased Entity or Subsidiary Entity the subject of any audit
or examination by any taxing authority. No Purchased Entity or Subsidiary Entity
has executed or filed with the Internal Revenue Service or any other taxing
authority any agreement now in effect extending the period for assessment or
collection of any income or other Taxes.
Section 4.12    Litigation. There is no action, suit or proceeding pending or,
to the knowledge of the Sellers, threatened against any Purchased Entity except
as set forth on Schedule 4.12 hereto. There is no action, suit or proceeding
pending or, to the Knowledge of the Sellers, threatened against any Subsidiary
Entity or that affects a Property, which if adversely determined, would
reasonably be expected to have a material adverse effect on the condition,
financial or otherwise, or the earnings or business affairs of any Subsidiary
Entity or any Property. There is no action, suit, or proceeding

10



--------------------------------------------------------------------------------




pending or, to the knowledge of Seller, threatened against any Seller which
challenges or impairs the ability of such Seller to execute or deliver, or
materially perform its obligations under this Agreement or to consummate the
transactions hereby. Seller has not received notice of any condemnation or
eminent domain proceeding.
Section 4.13    No Insolvency Proceedings. No bankruptcy or similar insolvency
proceeding has been filed, or is currently contemplated, with respect to any
Seller or any of the Purchased Entities or Subsidiary Entities.
Section 4.14    Existing Loans. Schedule 4.14 sets forth a true, correct and
complete list, as of the date hereof, of all loans presently encumbering the
Properties, the Purchased Entities or the Subsidiary Entities that will exist at
and after the closing (collectively, the “Existing Loans”). Other than the
outstanding balance of the Existing Loans and any accrued interest on the
Existing Loans, there are no other amounts outstanding under any Existing Loans.
No monetary default (beyond applicable notice and cure periods) by any party
exists under any of the Existing Loans and the documents entered into in
connection therewith (collectively, the “Existing Loan Documents”) and no
material non-monetary default (beyond applicable notice and cure periods) by any
party exists under any of such Existing Loan Documents. True, correct and
complete copies of all Existing Loan Documents have been provided by the Sellers
to Ashford Select TRS.
Section 4.15    Material Documents. (a) The organizational documents provided by
or on behalf of the Sellers to the Ashford Select Entities for each Purchased
Entity and Subsidiary Entity are true, correct and complete and there are no
other governing documents for such entities; (ii) the financial statements
provided by or on behalf of the Sellers to the Ashford Select Entities for each
Purchased Entity, Subsidiary Entity and Property are true, correct and complete
in all material respects and disclose all material liabilities, including all
material contingent liabilities; and (iii) all leases, management agreements,
book and records, service contracts and other material documents relating to the
operation of the Properties provided by or on behalf of the Sellers to the
Ashford Select Entities are true, correct and complete in all material respects.
Section 4.16    No Other Representations and Warranties. Other than the
representations and warranties expressly set forth in this Article IV or in any
Seller Closing Documents, the Sellers shall not be deemed to have made any other
representation or warranty in connection with this Agreement or the transactions
contemplated hereby.
ARTICLE V    
COVENANTS
Section 5.1    Covenants of the Sellers. From the date hereof through the
Closing Date, except as otherwise provided for or as contemplated by this
Agreement, the formation Transactions or the other agreements, documents and
instruments contemplated hereby, the Sellers shall use commercially reasonable
efforts to (and shall use commercially reasonable efforts to cause each of the
Purchased Entities and Subsidiary Entities to conduct its business and operate
and maintain the Properties in the ordinary course of business consistent with
past practice, pay debt obligations as they become due and payable (except as
may be being contested in good faith and in a commercially prudent manner), and
use commercially reasonable efforts to preserve intact current business

11



--------------------------------------------------------------------------------




organizations and preserve relationships with lenders and others having business
dealings with it, in each case consistent with past practice. From the date
hereof through the Closing Date, except as otherwise provided for or as
contemplated by this Agreement, the Formation Transactions or other agreements,
documents and instruments contemplated hereby or thereby, no Seller shall:
(a)    sell, transfer or otherwise dispose of all or any portion of the Equity
Interests;
(b)    (i) issue or authorize the issuance of any securities in respect of, in
lieu of or in substitution for any Equity Interests or make any other changes to
the equity capital structure of the Purchased Entities or the Subsidiary
Entities, or (ii) purchase, redeem or otherwise acquire any Equity Interests;
(c)    issue, deliver, sell, transfer, dispose, mortgage, pledge, assign or
otherwise encumber, or cause the issuance, delivery, sale, transfer,
disposition, mortgage, pledge, assignment or other encumbrance of, any limited
liability company or partnership interests or other equity interests of the
Purchased Entities or the Subsidiary Entities, the Properties or other assets of
the Purchased Entities or the Subsidiary Entities;
(d)    amend, modify or terminate any lease, contract or other instruments
relating to a Property, except on an arms-length basis, on market terms, and in
the ordinary course of business consistent with past practice;
(e)    take or omit to take any action to cause any Lien to attach to the Equity
Interests, the equity interest in any Subsidiary Entity, or any Property, except
for the Existing Loans;
(f)    mortgage, pledge, hypothecate, encumber (or permit to become encumbered)
all or any portion of the Equity Interests, the equity interests in any
Subsidiary Entities or any Property, except for the Existing Loans;
(g)    amend the operating or partnership agreement of any Purchased Entity or
Subsidiary Entity, except in connection with the Formation Transactions;
(h)    materially alter the manner of keeping the books, accounts or records or
the accounting practices therein reflected, of any Purchased Entity or
Subsidiary Entity, except in connection with the Formation Transactions;
(i)    adopt a plan of liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or reorganization with respect to any Seller,
Purchased Entity or Subsidiary Entity, except in connection with the Formation
Transactions;
(j)    violate or knowingly cause or permit any Purchased Entity or Subsidiary
Entity to violate in any material respect, or fail to use commercially
reasonable efforts to cure any material violation of any Existing Loan
Documents, the organizational documents of the Purchased Entities or Subsidiary
Entities, or applicable Laws; or
(k)    authorize, commit or agree to take any of the foregoing actions.

12



--------------------------------------------------------------------------------




Section 5.2    Commercially Reasonable Efforts. Each Seller and Ashford Select
TRS shall use commercially reasonable efforts and cooperate with each other in
(a) promptly determining whether any filings are required to be made or
consents, approvals, waivers, permits or authorizations are required to be
obtained (under any applicable Law or regulation from any Governmental Authority
or third party) in connection with the transactions contemplated by this
Agreement and (b) promptly making any such filings, furnishing information
required in connection therewith and timely seeking to obtain any such consents,
approvals, waivers, permits or authorizations.
ARTICLE VI    
TAX MATTERS
Section 6.1    Tax Returns. The following provisions shall govern the allocation
of responsibility and payment of Taxes as between Ashford Select TRS and the
Sellers for certain Tax matters following the Closing Date:
(a)    Sellers shall prepare or cause to be prepared and file or cause to be
filed, subject to the review and reasonable approval of Ashford Select TRS, all
Tax Returns for each of the Purchased Entities and Subsidiary Entities for all
periods ending on or prior to the Closing Date that are required to be filed
after the Closing Date. Ashford Select TRS hereby recognize each Seller’s
authority to execute and file, on behalf of the applicable Purchased Entity and
Subsidiary Entities, all such Tax Returns (and agrees to take all action
necessary to ensure such authorization in conformity with applicable Law and
principles of good governance generally). To the extent not otherwise paid by
the appropriate Seller to the appropriate taxing authority, Sellers shall
reimburse Ashford Select TRS for Taxes of the relevant Purchased Entity or
Subsidiary Entity with respect to all such Tax Returns within fifteen (15)
Business Days after payment by Ashford Select TRS and/or the Purchased Entity or
Subsidiary Entity of such Taxes. All such Tax Returns shall be prepared in a
manner that is consistent with the past custom and practice of the Purchased
Entities, except as required by a change in applicable Law.
(b)    Ashford Select TRS shall prepare or cause to be prepared and file or
cause to be filed, subject to the review and reasonable approval of Sellers, any
Tax Returns of any of the Purchased Entities and Subsidiary Entities for Tax
periods which begin before the Closing Date and end after the Closing Date. The
applicable Seller shall pay to Ashford Select TRS, within fifteen (15) Business
Days before the date on which Taxes are to be paid with respect to such periods,
an amount equal to the portion of such Taxes which relates to the portion of
such Tax period ending on the Closing Date. For purposes of this Section 6.1(b)
and Section 7.1(b), in the case of any Taxes that are imposed on a periodic
basis and are payable for a Tax period that includes (but does not end on) the
Closing Date, the portion of such Tax which relates to the portion of such Tax
period ending on the Closing Date shall (x) in the case of any Taxes other than
Taxes based upon or related to income, gains or receipts (including sales and
use taxes), or employment or payroll Taxes, be deemed to be the amount of such
Tax for the entire Tax period multiplied by a fraction the numerator of which is
the number of days in the Tax period ending on the Closing Date and the
denominator of which is the number of days in the entire Tax period, and (y) in
the case of any Tax based

13



--------------------------------------------------------------------------------




upon or related to income, gains or receipts (including sales and use taxes), or
employment or payroll Taxes, be deemed equal to the amount which would be
payable if the relevant Tax period ended on the Closing Date. Any credits
relating to a Tax period that begins before and ends after the Closing Date
shall be taken into account as though the relevant Tax period ended on the
Closing Date. All determinations necessary to give effect to the foregoing
allocations shall be made in a manner consistent with reasonable prior practice
of the Purchased Entities or the Subsidiary Entities, as applicable.
(c)    Ashford Select TRS shall prepare and cause to be prepared and file or
cause to be filed all other Tax Returns of any of the Purchased Entities or
Subsidiary Entities.
Section 6.2    Cooperation. Ashford Select TRS, each of the Purchased Entities,
Subsidiary Entities and Sellers agree to retain all books and records with
respect to Tax matters pertinent to the Purchased Entities and Subsidiary
Entities, and their respective assets or business relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Ashford Select TRS, any extensions
thereof) of the respective Tax periods, and to abide by all record retention
agreements entered into with any taxing authority. The Sellers shall give
Ashford Select TRS reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if Ashford Select TRS so requests,
Sellers shall allow Ashford Select TRS to take possession of such books and
records at Ashford Select TRS’s expense.
Section 6.3    Transfer Taxes. All sales, use and transfer taxes, bulk transfer
taxes, deed taxes, conveyance fees, documentary and recording charges and
similar taxes imposed as a result of the transactions contemplated by this
Agreement, together with any interest, penalties or additions to such transfer
taxes or attributable to any failure to comply with any requirement regarding
Tax Returns (“Transfer Taxes”), shall be paid by Ashford Select TRS. Ashford
Select TRS and Sellers shall cooperate in filing all necessary Tax Returns under
applicable Law with respect to Transfer Taxes.
Section 6.4    Tax Contests. Ashford Select TRS shall inform the applicable
Seller of the commencement of any audit, examination or proceeding (“Tax
Contest”) relating in whole or in part to Taxes for which Ashford Select TRS may
be entitled to indemnity from Sellers hereunder. With respect to any Tax Contest
for which any Seller acknowledges in writing that such Seller is liable under
Article VII for any and all Losses relating thereto, such Seller shall be
entitled to control, in good faith, all proceedings taken in connection with
such Tax Contest; provided, however, that (x) each Seller shall promptly notify
Ashford Select TRS in writing of any intention to control such Tax Contest, (y)
in the case of a Tax Contest relating to Taxes of any of the Purchased Entities
or Subsidiary Entities for a Tax period that includes but does not end on the
Closing Date, the related Seller and Ashford Select TRS shall jointly control
all proceedings taken in connection with any such Tax Contest and (z) if any Tax
Contest could reasonably be expected to have an adverse effect on Ashford Select
TRS, any of the Purchased Entities, Subsidiary Entities or any of their
Affiliates in any Tax period beginning after the Closing Date, the Tax Contest
shall not be settled or resolved without the relevant Ashford Select TRS
consent, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, if notice is given to any Seller of the
commencement of any Tax Contest and such Seller does not, within ten (10)
Business Days after notice is given by

14



--------------------------------------------------------------------------------




Ashford Select TRS, give notice to Ashford Select TRS of its election to assume
the defense thereof (and in connection therewith, acknowledge in writing the
indemnification obligation hereunder of such Seller), such Seller shall be bound
by any determination made in such Tax Contest or any compromise or settlement
thereof effected by Ashford Select TRS. The failure of Ashford Select TRS to
give reasonably prompt notice of any Tax Contest shall not release, waive or
otherwise affect any Seller’s obligation with respect thereto except to the
extent that such Seller can demonstrate actual loss and prejudice as a result of
such failure. Ashford Select TRS and the Purchased Entities and Subsidiary
Entities shall use their reasonable efforts to provide Sellers with such
assistance as may be reasonably requested by Sellers in connection with a Tax
Contest controlled solely or jointly by a Seller.
ARTICLE VII    
INDEMNITY OBLIGATIONS
Section 7.1    Indemnity.
(a)    From and after the Closing Date, each party hereto (each of which is an
“Indemnifying Party”) shall indemnify and hold harmless the other party and its
Affiliates (each of which is an “Indemnified Party”) from and against any and
all charges, complaints, claims, actions, causes of action, losses, damages,
liabilities and expenses of any nature whatsoever (each, a “Claim”), including
amounts paid in settlement, reasonable attorneys’ fees, costs of investigation,
costs of investigative judicial or administrative proceedings or appeals
therefrom and costs of attachment or similar bonds (collectively, “Losses”)
arising out of or relating to, asserted against, imposed upon or incurred by the
Indemnified Party in connection with or as a result of any breach of a
representation, warranty or covenant of the Indemnifying Party contained in this
Agreement or in any schedule, exhibit, certificate or affidavit or any other
agreement, document or instrument delivered by the Indemnifying Party pursuant
to this Agreement (to the extent not known by Indemnified Party prior to Closing
Date). In addition (a) Ashford Select TRS shall indemnify Sellers and hold them
harmless from and against any Losses arising from the operation of the business
of Ashford Select TRS, the Purchased Entities or the Subsidiary Entities, or the
ownership and operation of the assets of such entities for the period from and
after the Closing, and (b) Sellers shall jointly and severally indemnify Ashford
Select TRS, the Purchased Entities and the Subsidiary Entities and hold them
harmless from and against any Losses arising from the operation of the business
of any Seller, the Purchased Entities or the Subsidiary Entities, or the
ownership and operation of the assets of such entities for the period prior to
the Closing; provided, however, that: (i) Ashford Select TRS shall not have any
obligation under this Article to indemnify any Indemnified Party against any
Losses to the extent that such Losses arise by virtue of any Seller’s breach of
this Agreement, gross negligence, willful misconduct or fraud; and (ii) no
Seller shall have any obligation under this Article to indemnify any Indemnified
Party against any Losses to the extent that such Losses arise by virtue of (A)
any diminution in value of the Properties, or (B) Ashford Select TRS’s breach of
this Agreement, gross negligence, willful misconduct or fraud; and

15



--------------------------------------------------------------------------------




(b)    (%3) The Sellers shall jointly and severally indemnify each of Ashford
Select TRS, the Purchased Entities and the Subsidiary Entities and hold them
harmless from and against all Losses arising from: (A) all Taxes of the
Purchased Entities, Subsidiary Entities and the Properties for all Tax periods
ending on or before the Closing Date, (B) with respect to any Tax period
including but not ending on the Closing Date, all Taxes of the Purchased
Entities, Subsidiary Entities and the Properties attributable to the portion of
such Tax period that ends on and includes the Closing Date, and (C) all Taxes of
any Person imposed on the Purchased Entities or Subsidiary Entities as a
transferee or successor, by contract or pursuant to any Law (including, but not
limited to, Treasury Regulations Section 1.1502-6 and V.T.C.A., Tax Code,
Chapter 171) with respect to obligations or relationships existing on or prior
to the Closing Date or by agreements entered into or transactions entered into
on or prior to the Closing Date.
(i)    No Seller shall have any liability for any Taxes or Losses with respect
to Taxes that are attributable to any transaction outside the ordinary course of
business of the Purchased Entities or Subsidiary Entities entered into by
Ashford Select TRS or its Affiliates or at the direction of Ashford Select TRS
or its Affiliates that occurs on or after the Closing.
(ii)    No Seller shall have any liability to Ashford Select TRS for any Losses
attributable to Taxes with respect to (A) any Tax period beginning after the
Closing Date, or (B) any portion of a straddle period (a Tax period which
includes but does not end on the Closing Date) beginning after the Closing Date.
Section 7.2    Notice of Claims. At the time when any Indemnified Party learns
of any potential Claim against the Indemnifying Party it will promptly give
written notice (a “Claim Notice”) to the Indemnifying Party; provided that
failure to do so shall not prevent recovery under this Agreement, except to the
extent that the Indemnifying Party shall have been materially prejudiced by such
failure. Each Claim Notice shall describe in reasonable detail the facts known
to such Indemnified Party giving rise to such Claim, and the amount or good
faith estimate of the amount of Losses arising therefrom. Unless prohibited by
Law, such Indemnified Party shall deliver to the Indemnifying Party, promptly
after such Indemnified Party’s receipt thereof, copies of all notices and
documents (including court papers) received by such Indemnified Party relating
to claims asserted by third parties (“Third Party Claims”). Any Indemnified
Party may at its option demand indemnity under this Article VII as soon as a
Claim has been threatened by a third party, regardless of whether an actual Loss
has been suffered, so long as such Indemnified Party shall in good faith
determine that such claim is not frivolous and that such Indemnified Party may
be liable for, or otherwise incur, a Loss as a result thereof.
Section 7.3    Third Party Claims. The Indemnifying Party shall be entitled, at
its own expense, to assume and control the defense of any Claims based on Third
Party Claims, through counsel chosen by the Indemnifying Party and reasonably
acceptable to such Indemnified Party (or any Person authorized by such
Indemnified Party to act on its behalf), if it gives written notice of its
intention to do so to such Indemnified Party within 30 days of the receipt of
the applicable Claim Notice; provided, however, that such Indemnified Party may
at all times participate in such defense

16



--------------------------------------------------------------------------------




at its expense. Without limiting the foregoing, in the event that the
Indemnifying Party exercises the right to undertake any such defense against a
Third Party Claim, such Indemnified Party shall cooperate with the Indemnifying
Party in such defense and make available to the Indemnifying Party (unless
prohibited by Law), at the Indemnifying Party’s expense, all witnesses,
pertinent records, materials and information in such Indemnified Party’s
possession or under such Indemnified Party’s control relating thereto as is
reasonably required by the Indemnifying Party. No compromise or settlement of
such Third Party Claim may be effected by either such Indemnified Party, on the
one hand, or the Indemnifying Party, on the other hand, without the other’s
consent (which consent shall not be unreasonably withheld, conditioned or
delayed) unless (i) there is no finding or admission of any violation of Law and
no effect on any other claims that may be made against such other party and (ii)
each Indemnified Party that is party to such other claim is released from all
liability with respect to such other claim.
Section 7.4    Procedure for Indemnification. Upon determination of the amount
of a Claim that is binding on both the Indemnifying Party and the Indemnified
Party, the Indemnifying Party shall, within ten (10) days of the date such
amount is determined, pay the amount of such Claim by wire transfer of
immediately available funds to an account designated by the Indemnified Party.
Section 7.5    Expiration.
(a)    Subject to the limitations set forth in Section 7.5(b) below, all
representations, warranties, covenants and agreements (including those relating
to indemnification in Section 7.1) made herein shall survive the Closing Date.
(b)    All representations, warranties and covenants of the Indemnifying Party
contained in this Agreement shall survive until twelve months after the Closing
Date (the “Expiration Date”); provided, however, the representations and
warranties set forth in Section 4.11 with respect to Taxes and Section 4.16 with
respect to material documents shall survive until the expiration of the
applicable statute of limitations for making a claim for such matters. If
written notice of a claim in accordance with the provisions of this Article VII
has been given prior to the Expiration Date, then the relevant representation,
warranty and covenant shall survive, but only with respect to such specific
claim, until such claim has been finally resolved. Any claim for indemnification
not so asserted in writing by the Expiration Date may not thereafter be asserted
and shall forever be waived.
Section 7.6    Limitations on Indemnification.
(a)    Except as provided in subparagraph (b) below, no Seller shall have any
liability under Section 7.1 for any Losses hereunder (i) unless and until the
aggregate total amount of all such Losses for which Sellers would, but for this
provision, be liable exceeds, on a cumulative basis, $1,000,000.00, and (ii) in
excess of, on a cumulative basis, eight percent (8%) of the Purchase Price.
(b)    The limitations in subparagraph (a) above shall not apply to any Losses
resulting from Claims made under Section 7.1(b)(i).

17



--------------------------------------------------------------------------------




Section 7.7    Exclusive Remedy. In furtherance of the foregoing, the
Indemnified Parties hereby waive to the fullest extent permitted under
applicable Law, any and all rights, claims and causes of action (other than
claims of, or causes of action arising from, fraud) it may have against the
Indemnifying Party arising under or based upon any federal, state, local or
foreign Law, other than the right to seek indemnity pursuant to this Article
VII. The foregoing sentence shall not limit the Indemnified Party’s right to
specific performance or injunctive relief in connection with the breach by the
Indemnifying Party of the provisions of this Agreement.
ARTICLE VIII    
GENERAL PROVISIONS
Section 8.1    Additional Definitions. For the purposes of this Agreement, the
following terms shall have the following meanings:
(a)    “Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise;
provided, however, for purposes of this Agreement, Ashford Select TRS is deemed
not to be an Affiliate of any Seller.
(b)    “Business Day” means any day that is not a Saturday, Sunday or legal
holiday in the State of Texas.
(c)    “Code” means the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated or issued thereunder.
(d)    “Environmental Law” means all federal, state and local Laws governing
pollution or the protection of human health or the environment.
(e)    “Governmental Authority” means any government or agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.
(f)    “Law” means laws, statutes, rules, regulations, codes, Orders,
ordinances, judgments, injunctions, decrees and policies of any Governmental
Authority.
(g)    “Liens” means all pledges, claims, liens, charges, restrictions,
controls, easements, rights of way, exceptions, reservations, leases, licenses,
grants, covenants and conditions, Encumbrances and security interests of any
kind or nature whatsoever.

18



--------------------------------------------------------------------------------




(h)    “Order” means any order, writ, judgment, injunction, decree, ruling,
assessment, stipulation, determination or award entered by or with any court or
other Governmental Authority or arbitrator.
(i)    “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.
(j)    “Subsidiary” of any Person means any corporation, partnership, limited
liability company, joint venture, trust or other legal entity of which such
Person owns (either directly or through or together with another Subsidiary of
such Person) either (i) a general partner, managing member or other similar
interest or (ii) (A) 10% or more of the voting power of the voting capital stock
or other equity interests or (B) 10% or more of the outstanding voting capital
stock or other voting equity interests of such corporation, partnership, limited
liability company, joint venture, trust or other legal entity.
(k)    “Taxes” means all federal, state, local and foreign income, property,
withholding, sales, franchise, employment, excise and other taxes, tariffs or
governmental charges of any nature whatsoever, including estimated taxes,
together with penalties, interest or additions to tax with respect thereto.
(l)    “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
Section 8.2    Tax Agreement. Omitted
Section 8.3    Amendment. Any amendment hereto shall be in writing and signed by
all parties hereto. No waiver of any of the provisions of this Agreement shall
be valid unless in writing and signed by the party against whom enforcement is
sought.
Section 8.4    Entire Agreement; Counterparts; Applicable Law. This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, (b) may be executed in several counterparts, each of
which will be deemed an original and all of which shall constitute one and the
same instrument and (c) shall be governed in all respects, including validity,
interpretation and effect, by the laws of the State of Texas without giving
effect to the conflict of law provisions thereof.
Section 8.5    Assignability. This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (except by operation of law) by
any party without the prior written consent of the other parties, and any
attempted assignment without such consent shall be void and of no effect.

19



--------------------------------------------------------------------------------




Section 8.6    Titles. The titles and captions of the Articles, Sections and
paragraphs of this Agreement are included for convenience of reference only and
shall have no effect on the construction or meaning of this Agreement.
Section 8.7    Third Party Beneficiary. No provision of this Agreement is
intended, nor shall it be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any customer, Affiliate,
stockholder, partner, director, officer or employee of any party hereto or any
other Person.
Section 8.8    Severability. If any provision of this Agreement, or the
application thereof, is for any reason held to any extent to be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other Persons or circumstances will be interpreted so as to reasonably effect
the intent of the parties hereto. The parties further agree to replace such void
or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of the void or unenforceable provision and to execute any
amendment, consent or agreement deemed necessary or desirable by the parties to
effect such replacement.
Section 8.9    Equitable Remedies. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any federal or state court
located in the State of Texas (as to which the parties agree to submit to
jurisdiction for the purposes of such action), this being in addition to any
other remedy to which they are entitled at law or in equity.]
Section 8.10    Attorneys’ Fees. In connection with any litigation or a court
proceeding arising out of this Agreement, the prevailing party shall be entitled
to recover all costs incurred, including reasonable attorneys’ fees and legal
assistants’ fees and costs whether incurred prior to trial, at trial or on
appeal.
Section 8.11    Notices. Any notice or demand which must or may be given under
this Agreement or by law shall, except as otherwise provided, shall be in
writing and shall be deemed to have been given (i) five (5) Business Days
following sending by registered or certified mail, postage prepaid, (ii) when
sent, if sent by facsimile, (iii) when delivered, if delivered personally to the
intended recipient, and (iv) one (1) Business Day following sending by overnight
delivery via a national courier service and, if each case, addressed to a party
at the following address for such party.
(a) in the case of a notice to Ashford Select TRS, at the following address and
telecopy number:
Ashford Select TRS Corporation

c/o Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254

20



--------------------------------------------------------------------------------




Attention: Chief Operating Officer
Phone: (972) 496-9600
Fax: (972) 490-9605


(b) in the case of a notice to any Seller, at the following address and telecopy
number:
Ashford TRS Corporation


c/o Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Phone: (972) 490-9600
Fax: (972) 490-9605


(c) in each case, with a copy to:
Andrews Kurth LLP
1717 Main Street, Suite 1700
Dallas, TX 75201
Attention: Muriel C. McFarling
Section 8.12    Computation of Time. Any time period provided for herein which
shall end on a Saturday, Sunday or legal holiday shall extend to 5:00 p.m. of
the next full Business Day. All times are Central Standard Time.
Section 8.13    Survival. It is the express intention and agreement of the
parties hereto that the representations, warranties and covenants of Sellers and
Ashford Select TRS set forth in this Agreement shall survive the consummation of
the transactions contemplated hereby as set forth in Section 7.5(b).
Section 8.14    Time of the Essence. Time is of the essence with respect to all
obligations of Sellers, and Ashford Select TRS under this Agreement.
[Signature Pages to Follow]



21



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the Agreement to be duly executed on its behalf, as of the date first
above written.
SELLERS:


ASHFORD TRS CORPORATION


By: /s/ DERIC EUBANKS
Name: Deric Eubanks
Title: President




ASHFORD TRS VI CORPORATION


By: /s/ DERIC EUBANKS
Name: Deric Eubanks
Title: President






ASHFORD SELECT TRS:


ASHFORD SELECT TRS CORPORATION




By: /s/ DERIC EUBANKS
Name: Deric Eubanks
Title: President















[Signature Page to the Purchase and Sale Agreement – Ashford Select TRS]



--------------------------------------------------------------------------------




Exhibit A
Properties
Property
Seller
Purchased Entity
Equity Interest
Assignee
Seller’s Relationship with Equity Interest and the Property
Courtyard Columbus, 3888 Mimosa Drive
Columbus, IN


Springhill Suites Linthium (BWI Airport), 899 Elkridge Landing Rd., BWI Airport,
Maryland


Residence Inn Las Vegas, 370 Hughes Center Drive
Las Vegas, NV


Springhill Suites Gaithersburg, 9715 Washingtonian Blvd.
Gaithersburg, MD


Springhill Suites Centreville, 5920 Trinity Parkway
Centreville, VA
Ashford TRS Corporation
Ashford TRS Pool B Junior Holder LLC
100% member interest
Ashford Select TRS Corporation
;




Exhibit A-1



--------------------------------------------------------------------------------




Property
Seller
Purchased Entity
Equity Interest
Assignee
Seller’s Relationship with Equity Interest and the Property
Courtyard Louisville, 819 Phillips Lane
Louisville, KY


Residence Inn Lake Buena Vista, 11420 Marbella Palms Ct.
Orlando FL


Courtyard Ft. Lauderdale, 2000 N. Commerce Parkway
Ft. Lauderdale, FL


Ashford TRS Corporation
Ashford TRS Pool C1 Junior Holder LLC
100% member interest
Ashford Select TRS Corporation
Ashford TRS Corporation owns 100% of Ashford TRS Pool C1 Junior Holder LLC,
which owns 100% of Ashford TRS Pool C1 Junior Mezz LLC, which owns 100% of
Ashford TRS Pool C1 Senior Mezz LLC, which owns 100% of Ashford TRS Pool C1 LLC,
which is the operating lessee for Courtyard Louisville, Kentucky; Residence Inn
Buena Vista, Florida; and Courtyard, Ft. Lauderdale, Florida
Residence Inn Orlando (Sea World), 11000 Westwood Blvd.
Orlando, FL


Residence Inn Salt Lake City, 6425 South 3000 East Cottonwood, UT


Courtyard Overland Park, 11001 Woodson Street
I-435 and Nall
Overland Park, KS
Ashford TRS VI Corporation
Ashford TRS Six LLC
100% member interest
Ashford Select TRS Corporation
Ashford TRS VI Corporation owns 100% of Ashford TRS Six LLC, which is the
operating lessee for Residence Inn Orlando (Sea World), Florida; Residence Inn,
Salt Lake City, Utah; and Courtyard, Overland Park, Kansas.
Courtyard Palm Desert, 74895 Frank Sinatra Drive
Palm Desert, CA


Residence Inn, Palm Desert, 38305 Cook Street, Palm Desert, CA
Ashford TRS VI Corporation
Ashford TRS Seven LLC
100% member interest
Ashford Select TRS Corporation
Ashford TRS VI Corporation owns 100% of Ashford TRS Seven LLC, which is the
operating lessee for Courtyard, Palm Desert, California and Residence Inn, Palm
Desert, California


Exhibit A-2



--------------------------------------------------------------------------------




Property
Seller
Purchased Entity
Equity Interest
Assignee
Seller’s Relationship with Equity Interest and the Property
Residence Inn Jacksonville, 10551 Deerwood Park Blvd
Jacksonville, FL
Ashford TRS VI Corporation
Ashford TRS Jacksonville IV LLC
100% member interest
Ashford Select TRS Corporation
Ashford TRS VI Corporation owns 100% of Ashford TRS Jacksonville IV LLC, which
is the operating lessee for Residence Inn Jacksonville






Exhibit A-3



--------------------------------------------------------------------------------




Exhibit B
Formation Transactions









Exhibit B-1



--------------------------------------------------------------------------------




Exhibit C
Allocation of Purchase Price
Pursuant to Section 1.2 of this Agreement, the Purchase Price for the Equity
Interests in shall be allocated as follows:
Ashford TRS Corporation: $______________________
Ashford TRS VI Corporation: $_______________________







Exhibit C-1



--------------------------------------------------------------------------------




Exhibit D
List of Subsidiaries of Purchased Entities
Purchased Entities
Subsidiary Entities
Ashford TRS Pool B Junior Holder LLC
Ashford TRS Pool B Junior Mezz LLC
Ashford TRS Pool B Senior Mezz LLC
Ashford TRS Pool B LLC


Ashford TRS Pool C1 Junior Holder LLC
Ashford TRS Pool C1 Junior Mezz LLC
Ashford TRS Pool C1 Senior Mezz LLC
Ashford TRS Pool C1 LLC


Ashford TRS Six LLC


None
Ashford TRS Seven LLC
None


Ashford TRS Jacksonville IV LLC
None








Exhibit D-1



--------------------------------------------------------------------------------




Exhibit E
Form of Assignment and Assumption Agreement



Exhibit E-1



--------------------------------------------------------------------------------




SCHEDULE 4.14
Existing Loans


1.
Loan in the original principal amount of $10,800,000 made by German American
Capital Corporation, as lender, to Ashford Jacksonville IV LC, as borrower, on
December 20, 2013 with respect to the Residence Inn, Jacksonville, Florida.



2.
Loan in the original principal amount of $54,900,000 made by Bank of America,
N.A., as lender, to Ashford Overland Park Limited Partnership, Ashford Orlando
Sea World Limited Partnership and Ashford Salt Lake Limited Partnership, on
January 2, 2015, with respect to the Courtyard Overland Park, Overland Park,
Kansas, Residence Inn Orlando Sea World, Orlando, Florida and Residence Inn
Cottonwood, Salt Lake City, Utah.



3.
Loan in the original principal amount of $24,500,000 made by Bank of America,
N.A., as lender, to Ashford Ruby Palm Desert I Limited Partnership, on January
2, 2015, with respect to the Courtyard Palm Desert, California and the Residence
Inn Palm Desert, California.



4.
Loan in the original principal amount of $67,520,000 made by Morgan Stanley
Bank, N.A., as lender to Ashford Louisville LP, Ashford Buena Vista LP, Ashford
Ft. Lauderdale Weston I LP, Ashford Ft. Lauderdale Weston II LP, and Ashford Ft.
Lauderdale Weston III LP, as borrower, on July 25, 2014, with respect to the
Courtyard Louisville, Residence Inn Buena Vista and Courtyard Ft. Lauderdale, as
amended to change the principal amount to $59,080,000.



5.
Loan in the original principal amount of $8,440,000 made by Morgan Stanley Bank,
N.A., as lender to Ashford Pool C1 Senior Mezz LLC, on August 24, 2014.



6.
Loan in the original principal amount of $39,525,000 made by Morgan Stanley
Bank, N.A., as lender to Ashford Gaithersburg Limited Partnership, Ashford
Centerville Limited Partnership, Ashford Tipton Lakes LP, Ashford LV Hughes
Center LP and Ashford BWI Airport LP, as borrower, on July 25, 2014, with
respect to the Courtyard Columbus, Indiana, Springhill Suites BWI, Maryland,
Residence Inn Las Vegas, Nevada, Springhill Suites Gaithersburg, Virginia and
Springhill Suites Centreville, Virginia, to change the principal amount to
$48,500,000.



7.
Loan in the original principal amount of $11,000,000 made by Morgan Stanley
Bank, N.A. as lender to Ashford Pool B Senior Mezz LLC, as borrower, on July 25,
2014, as amended to change the principal amount to $2,025,000.



8.
Loan in the original principal amount of $12,375,000 made by Morgan Stanley
Bank, N.A. as lender to Ashford Pool B Junior Mezz LLC, as borrower, on July 25,
2014.






Schedule 4.14 - 1



--------------------------------------------------------------------------------







Exhibit D-2

